Order entered December 7, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00850-CV

             IN RE MICHAEL DWAYNE WILLIAMS, Relator

         Original Proceeding from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F85-83830-J

                                      ORDER
                Before Justices Osborne, Reichek, and Browning

      Based on the Court’s opinion of this date, we DENY relator’s September 24,

2020 petition for writ of mandamus.


                                           /s/   LESLIE OSBORNE
                                                 JUSTICE